Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               08-FEB-2021
                                                               09:38 AM
                                                               Dkt. 93 ORD

                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


                FIFTH EXTENSION OF ORDER REGARDING
        TEMPORARY EXTENSION OF THE TIME REQUIREMENTS UNDER
    HAWAIʻI RULES OF PENAL PROCEDURE RULE 10(a), (b), and (c)
   (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
           with Wilson, J., concurring and dissenting 1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the pandemic, the Judiciary postponed

non-urgent court business and limited in-person proceedings in

an effort to ensure the health and safety of court users and

Judiciary personnel, and to minimize the risk of spreading

COVID-19 in the courts.       As COVID-19 cases remained low, court

operations resumed in accordance with public health safety

guidance, and to the extent possible with available resources.

Criminal proceedings have proceeded in-person and by video

conference in accordance with court rules and as feasible.
      1
         See Concurrence and Dissent Re: Order Regarding Temporary Extension
of the Time Requirements Under Hawai‘i Rules of Penal Procedure Rule 10(a),
(b), and (c), filed on August 20, 2020.
             In July 2020, there was a surge of COVID-19 cases in

Hawai‘i, with record numbers of positive cases and increased

hospitalizations being reported.       There was also a surge of

COVID-19 cases in our community correctional centers and

facilities, particularly at the O‘ahu Community Correctional

Center (“OCCC”).     As a result, additional time was required to

be afforded for arraignments in order to give sufficient

opportunity for those released from OCCC to self-isolate or

quarantine for possible COVID-19 exposure as necessary and to

ensure the health and safety of court users and personnel.

             Thus, on August 18, 2020, this court entered the

“Order Regarding Temporary Extension of the Time Requirements

Under Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c),”

which provided that the first circuit may temporarily extend the

time requirements for arraignments no longer than reasonably

necessary to protect public health and safety, while encouraging

judges to utilize remote technology whenever possible.       Since

then, as the COVID-19 cases continued to remain high, this court

extended the provisions of the August 18, 2020 order.

Currently, the August 18, 2020 order, as extended, expires on

February 14, 2021.

             The rate of positive COVID-19 cases and

hospitalizations on O‘ahu, including at OCCC, continues to

fluctuate.    While the current positivity rate may appear to be

stabilizing, the pandemic conditions nevertheless continue to

                                   2
evolve, and health and safety precautions continue to remain in

place.   Given the uncertainty of these conditions, flexibility

and vigilance in adapting to the extraordinary circumstances is

vital, and the continued need to protect the health and safety

of court users and Judiciary personnel during this unprecedented

time remains paramount.    Thus, a further extension of the August

18, 2020 order for first circuit criminal matters is necessary.

           Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution, Hawai‘i Revised Statutes §§ 601-1.5 and

602-5(a)(6), and Governor David Y. Ige’s Emergency

Proclamations,

           IT IS HEREBY ORDERED that the August 18, 2020 “Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 10(a), (b), and (c)” for

first circuit criminal matters is further extended until March

31, 2021, unless otherwise further modified or extended.

           Dated:   Honolulu, Hawaiʻi, February 8, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Todd W. Eddins




                                  3